Exhibit 10.16

«Name»

Metavante Non-Statutory Stock Option Award for Directors

«Date» Certificate of Award Agreement

 

 

Number of stock options awarded:

   «Shares»

Price per share at which options are exercisable:

   $                    

Date options were awarded (“Grant Date”):

                         

Vesting Schedule:

   25% vests one year after
Grant Date    An additional 25% vests two
years after Grant Date    An additional 25% vests three
years after Grant Date    An additional 25% vests four
years after Grant Date   

Option term:

   10 years

 

See the Terms of the Award Agreement and Plan Prospectus for the specific
provisions related to this Option Award, including the time period for exercise
and other important information concerning this Award.

This document is intended as a summary of your individual Option Award. If there
are any discrepancies between this summary and the provisions of the formal
documents of this Award, including the Terms of the Award Agreement, Plan
Document or Plan Prospectus, the provisions of the formal documents will
prevail.



--------------------------------------------------------------------------------

Metavante

Terms of the Award Agreement

1. Nonstatutory Stock Option. This option award is a nonstatutory stock option
granted under the Metavante 2007 Equity Incentive Plan (the “Plan”) and will
become vested in accordance with the schedule contained in the Certificate of
Award Agreement (the “Certificate”).

2. Termination of Service. If your service with the Company terminates, the
Option will be exercisable for three (3) years following your termination of
service as a director, but not beyond the remaining Option term. The Option
shall be exercisable only to the extent it is vested on the date your service
terminates. In no event will it be exercisable after the end of the Option term
as reflected on the Certificate.

3. Method of Exercising Option. You may exercise this Option, provided that it
meets all vesting requirements, by calling Fidelity at 1-800-544-9354. Keep in
mind that an “insider” is subject to blackout restrictions which may prevent
exercise during certain time periods referred to as the ‘blackout period.” You
have been notified of the restrictions by the Company in writing.

4. Change in Control. Notwithstanding the vesting schedule reflected in the
Certificate, this Option will be exercisable in full upon your termination of
service within 2 years after a Change in Control of the Company.

5. Miscellaneous. In the event that the terms hereof and the provisions of the
Plan conflict, the Plan shall control. All terms used herein which are not
otherwise defined shall have the same meaning as in the Plan.

 

2